THIRD DIVISION
                                 DOYLE, P. J.,
                             REESE and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                    February 1, 2022




In the Court of Appeals of Georgia
 A21A1694. HUGGINS v. THE STATE.

      REESE, Judge

      Following a bench trial, Frank Huggins was convicted of sexual assault of a

student and sexual battery.1 On appeal, Huggins argues that: (1) the evidence was

insufficient to support his conviction for sexual assault of a student, because he did

not work at a “school” and was not a “teacher” under the 2016 version of OCGA §

16-6-5.1; and (2) trial counsel provided ineffective assistance by failing to file a

demurrer to the indictment on those grounds. For the reasons set forth infra, we

affirm.




      1
          See OCGA §§ 16-6-5.1 (b) (1) (2016); 16-6-22.1 (b).
      Construing the evidence in favor of the trial judge’s determination of the

defendant’s guilt,2 the record shows the following. In September 2016, Brandi

Cammarata enrolled her 16-year-old daughter, L. S., for on-the-road driving lessons

offered through Lanier Technical College. L. S. was a student at Flowery Branch

High School and had already completed 30 hours of online driving classes. On

September 8, 2016, L. S. received her driver’s license in the morning, and was

scheduled for her on-the-road driving lesson that afternoon. Even though L. S. had

already obtained her license, Cammarata insisted L. S. have on-the-road lessons

before driving on her own.

      Cammarata and L. S. went to the Cumming campus of Lanier Technical

College. Huggins arrived as L. S.’s driving instructor in a vehicle marked with Lanier

Technical College’s logo. Cammarata drove home while L. S. began her lesson with

Huggins. The driving lesson vehicle was equipped with an in-car camera, which

recorded the driving lesson with both sound and video. The video of the lesson was

admitted into evidence, and the trial court watched the video in its entirety.

      During the lesson, Huggins repeatedly touched L. S.’s upper thigh. After

watching the video, L. S. counted 17 to 20 times where Huggins had touched her

      2
          See Turnbull v. State, 317 Ga. App. 719, 723 (1) (732 SE2d 786) (2012).

                                          2
thigh. They drove to Huggins’s house, and L. S. texted her mother and her boyfriend

for help. L. S. was able to leave the car and spoke to Cammarata on the phone while

in Huggins’s driveway. L. S. cried when talking to her mother. After the call, she told

Huggins that her mother was waiting for her back at the college, and the two drove

back to the campus.

      At trial, Timothy McDonald testified that he was an executive vice president

at Lanier Technical College and oversaw the driving education program. Funding for

the program was provided by Joshua’s Law.3 Drivers must be between 15 and 18 to

enroll in the college’s driving class. The program consisted of thirty hours of

classroom instruction and six hours of behind the wheel, and drivers could participate

in either part of the program or both.

      The college was required to go through training by the Governor’s Office of

Highway Safety to become an authorized training center. The college owned and

maintained the vehicles used for the driving program. For the classroom portion of

the program, while the college set the curriculum and final exam, the instructors had

discretion in how they ran the class, including whether or not to give intermediate

tests and quizzes. For the driving portion of the program, the college provided a list

      3
          See Ga. L. 2005, p. 1461, § 2; OCGA § 15-21-170 et seq.

                                          3
of maneuvers that a driver should be able to complete, and the instructor decided

whether the driver met these criteria. The major duties for a driving instructor listed

in the job description included “assess[ing] the student’s skills, knowledge and/or

abilities,” “providing feedback to students and administration,” “instruct[ing]

students,” “manag[ing] student behavior,” and “prepar[ing] teach[ing] materials.”

      Joan Lee, the director of continuing education at Lanier Technical College,

testified that she ran the driver’s education course at the college. The instructors were

employees of the college, had to go through a training certification to become a

driving instructor, and had access to their students’ information in the college

database. Lee testified that Huggins was one of the college’s main instructors,

teaching at least half of the classes. She referred to Huggins as the “lead instructor”

and testified that he had helped train the other instructors at the college. Instructors

followed the curriculum provided by the Governor’s Office of Highway Safety, but

they had discretion to add to the curriculum.

      The trial court found Huggins guilty of sexual assault of a student and sexual

battery. The trial court denied Huggins’s motion for new trial, and this appeal

followed.



                                           4
      “The interpretation of a statute is a question of law, which is reviewed de novo

on appeal.”4 “[U]nless clearly erroneous, this Court will uphold a trial court’s factual

determinations with respect to claims of ineffective assistance of counsel; however,

a trial court’s legal conclusions in this regard are reviewed de novo.”5 With these

guiding principles in mind, we now turn to Huggins’s claims of error.

      1. (a) Huggins argues that Lanier Technical College is not a “school” under the

2016 version of OCGA § 16-6-5.1, and thus the evidence at trial was insufficient to

sustain his conviction for sexual assault of a student.

      In 2016, OCGA § 16-6-5.1 provided:

      A person who has supervisory or disciplinary authority over another
      individual commits sexual assault when that person:
      (1) Is a teacher, principal, assistant principal, or other administrator of
      any school and engages in sexual contact with such other individual who
      the actor knew or should have known is enrolled at the same school[.]6




      4
       State v. Rich, 348 Ga. App. 467, 468 (823 SE2d 563) (2019) (citation and
punctuation omitted).
      5
       Johnson v. State, 361 Ga. App. 43, 54 (4) (861 SE2d 660) (2021) (punctuation
and footnote omitted).
      6
          OCGA § 16-6-5.1 (b) (1) (2016).

                                            5
“School” was defined under the statute as “any educational program or institution

instructing children at any level, pre-kindergarten through twelfth grade, or the

equivalent thereof if grade divisions are not used.”7

      In analyzing whether the college and its driver’s education course was a

“school” under the statute,

      we are mindful of the applicable principles of statutory construction and
      look diligently for the intention of the General Assembly. In so doing,
      the ordinary signification shall be applied to all words. Where the
      language of a statute is plain and susceptible to only one natural and
      reasonable construction, courts must construe the statute accordingly.
      Criminal statutes are construed strictly against the State, they must be
      read according to the natural and obvious import of their language, and
      their operation should not be limited or extended by application of
      subtle and forced interpretations.8


      Applying the definition of “school” under OCGA § 16-6-5.1 is an issue of first

impression for this Court. Nevertheless, even under a strict construction of the statute,

      7
        OCGA § 16-6-5.1 (a) (5) (2016). The definition of school under the 2021
version of the statute does not include educational programs, defining school as: “any
educational institution, public or private, providing elementary or secondary
education to children at any level, kindergarten through twelfth grade, or the
equivalent thereof if grade divisions are not used, including extracurricular programs
of such institution.” OCGA § 16-6-5.1 (a) (7).
      8
          Rich, 348 Ga. App. at 471.

                                            6
Lanier Technical College and its corresponding driver’s education course met the

definition of school under the 2016 version of OCGA § 16-6-5.1. Although L. S.

attended a separate high school and was not enrolled at the college, the definition of

school included “educational program[s],”9 which encompassed the driver’s

education course. The college’s driver’s education course was established pursuant

to Joshua’s Law, and one of the purposes set out by the General Assembly in passing

the law was that “the state should assist in getting more young people into . . . driver

education and training programs.”10 And, in approving the curricula for driver’s

education courses, the State ensures that the courses “educate young drivers about

safe driving practices and the traffic laws of this state and . . . train young drivers in

the safe operation of motor vehicles.”11 Finally, the 2016 version of OCGA § 16-6-

5.1’s definition of school included that the institution or program provide education

to children “at any level, pre-kindergarten through twelfth grade, or the equivalent

thereof if grade divisions are not used.”12 The college’s driver’s education course


      9
          OCGA § 16-6-5.1 (a) (5) (2016).
      10
           See Ga. L. 2005, p. 1461 § 2.
      11
           OCGA § 40-5-10 (a).
      12
           OCGA § 16-6-5.1 (a) (5) (2016).

                                            7
satisfied this requirement because the course was limited to drivers between the ages

of 15 and 18.

      For these reasons, the trial court did not err in finding that Lanier Technical

College and its corresponding driver’s education course met the definition of school

under OCGA § 16-6-5.1 (2016).

      (b) Huggins argues that he was not a “teacher” under OCGA § 16-6-5.1.

      OCGA § 16-6-5.1 (2016) did not define “teacher” and only stated that the

offense applied to “a teacher, principal, assistant principal, or other administrator of

any school[.]”13 There are two cases in which our Court and the Supreme Court of

Georgia have interpreted the term “teacher” as used in OCGA § 16-6-5.1 (2016). In

those cases, the courts held that a paraprofessional and a daily substitute did not meet

the definition of teacher under the statute.14

      In State v. Morrow, the Supreme Court held that a paraprofessional was not a

teacher under the statute, noting that “[t]he degree of specificity in the statutory



      13
        OCGA § 16-6-5.1 (b) (1) (2016). Under the 2021 version of the statute, the
term teacher is no longer used, instead applying the offense to “employee[s]” of
schools. See OCGA § 16-6-5.1 (b)-(c).
      14
        See State v. Morrow, 300 Ga. 403, 406-407 (2) (794 SE2d 37) (2016); Rich,
348 Ga. App. at 474.

                                           8
identification of school administrators to whom the statute applies suggests that the

statute does not use ‘teacher’ in a generic or unusually broad sense.”15 The Court

summarized the facts showing that the defendant was not a teacher under the statute:

      The State acknowledges that Morrow did not do the sorts of things that
      teachers typically do. In particular, there is no evidence that Morrow
      assigned class work, homework or any other tasks, gave lectures, taught
      lessons, graded work, administered tests, attended faculty meetings, or
      reported to school on teacher workdays. Nor did Morrow devote any
      meaningful portion of his time to the instruction of students. At most,
      the evidence shows that Morrow occasionally answered questions posed
      by students with special needs or students with limited proficiency in
      English, questions that could have been answered by almost any
      layperson. [Moreover,] it is undisputed that Morrow had no teaching
      certificate.16


      In State v. Rich, in which we held that a daily substitute was not a teacher under

the statute, we looked to the dictionary definition of teacher to help inform our




      15
           Morrow, 300 Ga. at 406 (2).
      16
           Id.

                                          9
analysis.17 We defined teacher as “one that teaches or instructs, especially one whose

occupation is to instruct.”18 We summarized the following facts about the defendant:

      Although a substitute may in fact be hired to teach a class, in this case
      Rich was not tasked with teaching classes, instructing classes, or
      developing lessons for the students. Rather, her duties comprised
      monitoring students, assisting them with completing their lesson plans
      or study guide packets as previously assigned by their regular teacher,
      and, answering their questions while they worked if her knowledge of
      the material enabled her to do so. As the principal testified, a daily
      substitute like Rich is a facilitator assisting those students as that period
      goes on. . . . She was not expected to prepare for class, administer any
      state-mandated tests, grade or evaluate students’ work, answer students’
      questions after class, or participate in after-school programs. . . . Rich
      did not hold a teaching certificate; was not on contract as a teacher; did
      not actually teach or instruct classes; and had considerably fewer
      obligations than the teacher for whom she substituted[.]”19


      In this case, by contrast, Huggins did “the sorts of things that teachers typically

do.”20 He instructed students in the classroom and on the road, was expected to know



      17
           Rich, 348 Ga. App. at 472.
      18
           Id. (punctuation omitted).
      19
           Id. at 472-473 (punctuation and footnote omitted).
      20
           Rich, 348 Ga. App. at 472 (citation and punctuation omitted).

                                           10
the subject material, graded tests, evaluated his students’ driving performance, had

discretion when instructing the students, trained other instructors, and was a certified

driving instructor. Accordingly, the trial court did not err in finding that Huggins was

a teacher under the 2016 version of OCGA § 16-6-5.1.

      Huggins briefly contends that he had no supervisory or disciplinary authority

over L. S. and was “simply the passenger in the vehicle with her[.]” We are not

persuaded. As the phrase is used in OCGA § 16-6-5.1 (b) (1), “supervisory or

disciplinary authority” means “the power to direct and to enforce compliance.”21

Here, Huggins’s job description included managing student behavior; he was in the

car with L. S. in a specialized driving instruction vehicle; and he instructed L. S. on

driving and corrected her behavior while on the road. Thus, Huggins had supervisory

authority over L. S. during the driving lesson.22



      21
           Randolph v. State, 269 Ga. 147, 150 (2) (496 SE2d 258) (1998).
      22
         See Morrow, 300 Ga. at 405 (1) (holding that the paraprofessional did have
supervisory or disciplinary authority over the victim because of occasional limited
control to direct the victim to comply with school rules and procedures, although
ultimately concluding that the paraprofessional was not a teacher under the statute);
Whitehead v. State, 295 Ga. App. 562, 565 (1) (672 SE2d 517) (2009) (holding that
a faculty advisor to a Quiz Bowl team had direct supervisory control over a student
who was a member of the team), reversed after remand on other grounds by
Whitehead v. State, 300 Ga. App. 504 (685 SE2d 770) (2009).

                                          11
      2. Huggins argues that trial counsel provided ineffective assistance by failing

to file a demurrer or motion to quash the indictment on the bases set out in Division

1 above.

               To evaluate [Huggins’s] claim of ineffective assistance of
      counsel, we apply the two-pronged test established in Strickland v.
      Washington,23 which requires him to show that his trial counsel’s
      performance was deficient and that the deficient performance so
      prejudiced him that there is a reasonable likelihood that, but for
      counsel’s errors, the outcome of the trial would have been different.
      Importantly, should a defendant fail to meet his burden on one prong of
      this two-prong test, we need not review the other prong.24


“Failure to pursue a meritless motion does not amount to ineffective assistance.”25

Putting aside that the trial court considered the issues presented in Division 1, given

our disposition of the issues above, counsel was not ineffective for failing to pursue

a meritless motion.

      Judgment affirmed. Doyle, P. J., and Brown, J., concur.



      23
           466 U. S. 668, 687 (III) (104 SCt 2052, 80 LE2d 674) (1984).
      24
        Hall v. State, 361 Ga. App. 568, 573-574 (3) (865 SE2d 183) (2021)
(punctuation and additional footnote omitted).
      25
           Murray v. State, 306 Ga. App. 106, 108 (701 SE2d 579) (2010).

                                          12